UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4408


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DEBRA M. MOSES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:16-cr-00006-GMG-RWT-1)


Submitted:   December 15, 2016              Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas   J.  Compton,  Assistant  Federal   Public  Defender,
Martinsburg, West Virginia, for Appellant.         Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Debra    M.   Moses    appeals   the   24–month    sentence   imposed

following her guilty plea to mail fraud, in violation of 18

U.S.C. § 1341 (2012).        On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious grounds for appeal but questioning

the substantive reasonableness of the selected sentence.             Moses

filed a pro se supplemental brief in which she asserts that

counsel was ineffective at sentencing. *       We affirm.

     When reviewing a sentence for reasonableness, we apply “an

abuse-of-discretion standard.”        Gall v. United States, 552 U.S.

38, 51 (2007).     We first examine the sentence for “significant

procedural error.”    Id.    If there is none, we “then consider the

substantive reasonableness of the sentence . . . , tak[ing] into

account the totality of the circumstances.”            Id.   We presume on

appeal that a sentence within the Sentencing Guidelines range

established by the district court is substantively reasonable.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

An appellant rebuts that presumption only “by showing that the

     * Although Moses points to several ways in which she asserts
counsel’s   performance   at   sentencing  was   constitutionally
deficient, ineffective assistance does not conclusively appear
on this record.    Thus, Moses’ argument is more appropriately
raised, if at all, in a 28 U.S.C. § 2255 (2012) motion.       See
United States v. Baldovinos, 434 F.3d 233, 239 & n.4 (4th Cir.
2006).



                                      2
sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) [(2012)] factors.”           Id.

      We conclude that Moses has not rebutted the presumption of

reasonableness accorded to her within-Guidelines sentence.                       The

transcript of the sentencing hearing reveals that the district

court evaluated the totality of the circumstances—including the

specific factors emphasized by Moses on appeal—prior to imposing

sentence.     The court nonetheless concluded that, in light of the

seriousness of the offense conduct underlying Moses’ conviction,

a 24-month sentence was appropriate.               We will not reweigh these

factors on appeal.         See United States v. Jeffery, 631 F.3d 669,

679   (4th   Cir.    2011)   (recognizing        that   “district    courts      have

extremely broad discretion when determining the weight to be

given each of the § 3553(a) factors”).

      In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal.                        We

therefore affirm the district court’s second amended criminal

judgment.         This court requires that counsel inform Moses, in

writing,     of    the   right   to   petition    the   Supreme     Court   of   the

United States for further review.                 If Moses requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Moses.                We dispense with

                                         3
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4